department of the treasury internal_revenue_service p o box irs cincinnati oh release number ree de is me date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service i cincinnati oh legend m name n last name p location w date x state y date z dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the internal_revenue_code no for the reasons described below facts you were formed as a nonprofit corporation on y in the state of x although you formed as a nonprofit corporation you repeatedly referred to yourself as an llc in your application and responses you were originally formed to provide financial assistance solely to the n family your activities consist of raising funds to assist the family of m a child diagnosed with cancer with medical_expenses related to cancer preventive treatments that are not covered by the family’s medical insurance your board reviews the medical_expenses and distributes funds to the medical provider administering care one of your board members shares the same last name as the recipient m although you indicated on form_1023 that your officers or directors are related through family or business relationships you did not provide an explanation of the relationships you revised your activities during the processing of your application by stating you will provide financial assistance to other families in the p area with children that have been diagnosed with cancer or other life threatening illnesses you will provide financial support to several families annually to help defer medical_expenses including hospital visits stays not covered by medical insurance families must submit a request for assistance in writing and include the name and age of the dependent_child the nature of the child’s medical_condition the treatments the child is undergoing at the time of the request and proof of residence in the p area the families must also provide proof that all qualified insurance claims have been exhausted and or denied for coverage of medical_expenses treatments or stays incurred in the treatment of the child all medical_expenses will be reviewed by your board and funds will only be distributed in the name of the medical provider administering care you will advertise the availability of these funds during all of your fundraising events and on social media your revenue comes from public donations as well as fundraisers that are attended by family friends and the general_public your fundraising activities include year round t-shirt sales and football pools during football season you also hold blood drives as of w you had raised z dollars that was distributed among m and two other recipients a breakdown of the amount of funds distributed to each recipient was not provided however you stated that up to of your total funds raised will be made available to the n family for m and the other will be available to other qualifying families who request assistance law sec_501 of the internal_revenue_code code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes including the prevention of cruelty to children or animals provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c states that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in its generally accepted legal sense the term includes among other activities organizations established to assist in the advancement of education promotion of health and the promotion of social welfare revrul_67_367 1967_2_cb_188 describes a nonprofit organization whose sole activity was the operation of a ‘scholarship’ plan for making payments to pre-selected specifically named individuals the letter rev catalog number 47630w organization did not qualify for exemption from federal_income_tax under sec_501 of the code because it was serving private rather than public or charitable interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number of importance of truly exempt purposes in wendy l parker rehabilitation foundation inc v commissioner tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family_member of the founders who was a coma victim with medical and rehabilitative the court found that the family coma victim was a substantial beneficiary of the foundation's activities application of law you are not described in sec_501 of the code because you do not meet the operational_test as described in sec_1 c -1 a you have failed to establish that you exclusively further a charitable purpose as defined in sec_1_501_c_3_-1 you are like the organization described in revrul_67_367 because you were formed and are operated to benefit a preselected individual you were formed to provide financial assistance to the n family for m’s medical_expenses you expanded your activities to include providing assistance to other families whose children have been diagnosed with cancer or other life threatening illnesses however up to of your funds raised will still be given to the n family for m thereby resulting in substantial private benefit to the n family per sec_1_501_c_3_-1 you are not operated exclusively for an exempt_purpose because you serve a private rather than a public interest similar to wendy l parker rehabilitation foundation inc petitioner v commissioner of internal revenue a substantial amount of your funds will be expended for the benefit of the n family for m while the extent of your board’s relationship to the n family and m is not clear one of your board members does share the same last name as the n family and m and you clearly indicate that you were formed for the sole purpose of providing financial assistance to the n family for m you are similar to the organization in better business bureau of washington d c inc v united_states in that you are not operated exclusively for exempt purposes while you did expand your activities to include providing financial assistance to other families whose children have been diagnosed with cancer or another medical illness you still have the non-exempt purpose of raising funds for and providing funds to the n family for m up to of your funds will go to the n family for m per sec_1 c -1 c you are not operated exclusively for one or more exempt purposes because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose conclusion based on the facts presented above you have failed the operational_test because more than an insubstantial amount of your activities is not in furtherance of an exempt_purpose you are operated for the substantial private benefit of the n family rather than for public benefit accordingly you do not qualify for exemption as letter rev catalog number 47630w an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
